      Case 2:17-cv-10721-JTM-JVM Document 352 Filed 02/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                           Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                              Section H
                                                        Judge Jane Triche Milazzo
         Plaintiffs,
                                                        Division 1
 v.                                                     Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

         Defendants.


          OPDA’S UNOPPOSED MOTION FOR EXTENSION OF DEADLINES

       Defendant Leon Cannizzaro, in his official capacity as Orleans Parish District Attorney

(“OPDA”), through undersigned counsel, respectfully requests an extension of the current

deadlines to complete discovery, to file witness and exhibit lists, and to file non-evidentiary pretrial

motions. Counsel for the Plaintiffs and Individual Defendants have represented that they do not

oppose the relief requested in this motion.

       Under the current scheduling order, witness and exhibit lists must be filed by February 17,

2021, non-evidentiary pretrial motions must be filed by March 9, 2021, and discovery must be

completed by March 9, 2021. See Doc. No. 322. Within the context of the settlement process

overseen by Judge van Meerveld, the newly elected District Attorney, Jason R. Williams, intends


                                                   1
          Case 2:17-cv-10721-JTM-JVM Document 352 Filed 02/09/21 Page 2 of 2




to engage in settlement discussions with the Plaintiffs to determine whether a resolution can be

reached that will eliminate the need for further litigation. Accordingly, OPDA has requested, and

the other parties have agreed to, a one-month stay of discovery and motion practice, along with a

corresponding extension of the relevant deadlines.1 OPDA requests that the deadline to file witness

and exhibit lists be continued until March 17, 2021. OPDA also requests that the deadline to

complete discovery be continued until April 9, 2021. OPDA also requests that the deadline to file

non-evidentiary pretrial motions be continued to April 6, 2021, to permit a submission date of

April 21, 2021. Depending on the progress of discussions, the parties may return to the Court to

request a status conference, further modification of the scheduling order, or other appropriate

relief.

                                                      Respectfully submitted,

                                                       /s/ John S. Alford
                                                      John S. Alford, 31594
                                                      622 Baronne Street
                                                      New Orleans, Louisiana 70113
                                                      Telephone: (504) 605-3810

                                                      Counsel for Leon Cannizzaro (in his
                                                      official capacity as Orleans Parish
                                                      District Attorney)




1
  The parties do not intend for this stay to affect the Court’s resolution of the Plaintiffs’ and the
Individual Defendants’ motions for summary judgment concerning the claims of Tiffany LaCroix,
which are currently scheduled for oral argument on February 26, 2021. See Doc. Nos. 326, 327,
336.


                                                 2
